CLAIMS 1-23 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Information Disclosure Statements filed March 30, 2022 and May 13, 2022 and the response filed May 06, 2022 have been received and entered into the application.  Accordingly, as reflected by the attached, completed copies of form PTO/SB/08, the cited references have been considered.
 Election/Restriction
Applicant’s election without traverse of Group II, claims 9-23 in the reply filed on May 06, 2022 is acknowledged.
	Further, Applicant has provisionally elected curcumin as the NO booster in response to the species election requirement. Claims 9-23 encompass the elected NO booster. Meanwhile, viral infection has been elected as the disease or condition. Claims 9-13, 15 and 17-23 encompasses the elected disease or condition. 
	Accordingly, the requirement for restriction is deemed to remain proper and there being no traverse, is hereby made FINAL.
	Claims 1-8, 14 and 16 are withdrawn from further consideration under 37 CFR 1.142(b) as being directed to a non-elected invention (claims 1-8) and species, (claims 14 and 16).
	Claims 9-13, 15 and 17-23, encompassing the elected invention and species, are herein acted on the merits.
Claim Objection
	To the extent that these claims recite COVID related infections/conditions, claims 12, 18 and 22 are objected to as depending from a rejected base claim, but are otherwise in condition for allowance.  Upon resolution of the rejection set forth, infra, the Examiner will entertain continuing prosecution to include each of the other species of the invention which were not elected.
Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13, 15, 17, 19-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman, (US-20180256509-A1, cited by the Examiner).
Regarding claims 9-11, 13, 15, 17, 19-21 and 23; Albert discloses a method for treatment/prophylaxis of a variety of viral infections as well as inflammation, leaky blood vessels and a cytokine storm caused thereby, ([0003] –[0008], [0026] and [0028]).  The means of treatment therefor comprises the administration of a transdermal formulation (para (0162), topical administration will include application several times a day; and para (0101), variety of topical or systemic systems like a transdermal patch) for enhancing systemic nitric oxide (NO)(abstract; therapeutically effective amount of nitric oxide releasing nanoparticles), comprising: (a) an effective amount of an NO booster and/or an NO precursor(para [0012], curcumin-selenium loaded nanoparticles; and instant application.
The NO booster comprises at least curcumin), wherein the NO booster increases systemic production of NO, (Fig 9C; showing the effect of curcumin in decreasing cytokines which are in turn indicative of increased systemic NO (para [0062], administration of NO prevents the progressive increase of cytokines)), and wherein the NO precursor comprises an NO releasing agent or derives a NO releasing agent(para [0037], sustained release S nitrosothiol composition, and instant application.
The NO precursor comprises a S-nitrosothiol containing molecule); (b) a polyol solvent in an amount sufficient to dissolve the effective amount of the NO booster and/or the NO precursor, (para [0012], matrix of chitosan, polyethylene glycol); and optionally (c) a fatty acid, i.e., myristic acid, wherein upon administration the effective amount of the NO booster and/or the NO released from the NO releasing agent(para [0012], administering a therapeutically effective amount), is delivered transdermally, (para [0162], topical administration will include application several times a day).
Further disclosed is wherein the NO booster comprises at least one of curcumin (para [0012], curcumin-selenium loaded nanoparticles; and instant application; claim 3; NO booster comprises at least curcumin). Friedman further discloses wherein the NO precursor comprises an S nitrosothiol- containing molecule as the NO releasing agent (para (0037], sustained release S-nitrosothiol composition; and para [0048], S-nitrosothiol loaded nanoparticles). Friedman further discloses wherein the NO precursor comprises a thiol containing molecule (para [0099], glutathione or other small thiol containing molecules), a nitrite source (para [0081], composition can further include nitrite). 
Regarding the effective amounts of present claim 17,  i.e., “at least about 10%” reduction in the recited inflammatory markers, claims 13-15 of Friedman teaches that the amounts reduce such markers by about 50-60%. 
The difference between the above and the claimed subject matter lies in that Friedman fails to teach the specific proportions set forth in claim 9.
However, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains in light of the following.
Claim 9, which incorporates withdrawn claim 1, requires “(b) a polyol in an amount sufficient to dissolve the effective amount of the NO booster, wherein the polyol and the NO booster are in a ratio ranging from about 8:1 to about 12:1; and optionally (c) fatty acid, wherein the polyol and the fatty acid are in a ratio ranging from about 10:1 to about 50:1 by weight”, (note that the fatty acid and proportions thereof are “optionally” present).
While specific the specific proportions as above are not highlighted in Friedman, absent evidence to the contrary, i.e., a showing of results that would not have been expected, it is believed that the polyol component, being a carrier material, would have been present in the nanoparticles of the prior art in a greater amount than the NO booster agent or fatty acid and that the relative amounts of carrier material relative to the NO booster agent or fatty acid would have varied as long an effective nanoparticle was produced.  The determination of the actual, optimum ingredient amounts necessary therefor would have been a matter well within the skill of the manufacturing artisan.
Accordingly, for the above reasons, the claims are deemed properly rejected and none of the claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        June 03, 2022